Citation Nr: 0602106	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for deficient color 
perception (color blindness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

A motion to advance this case on the Board's docket was 
granted by the Board on January 10, 2006, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case. 

The basis of the RO's denial of this claim is that color 
blindness is a congenital or developmental defect and 
therefore not subject to service connection.


Color blindness (dyschromatopsia) affects how people perceive 
certain colors, and it is a genetic defect that is usually 
present from birth.  See, e.g., The Merck Manual, Symptoms 
and Diagnosis of Eye Disorders.  However, it can also result 
from disease or certain medications.  In other words, it can, 
in some cases, be an acquired disorder.  There is no medical 
evidence in this case indicating the possible etiology of the 
veteran's color blindness.

The veteran's service medical records indicate that at the 
August 1943 physical examination for entrance into the 
service, the veteran's color perception was good.  In 
December 1945, at the time of the veteran's separation, the 
veteran's color perception was noted to be fair.  Although 
the remainder of the service medical records are absent any 
complaints of or treatment for deficient color perception or 
color blindness, the descriptive terminology used by the 
examiners upon entrance versus separation - that is, good 
versus fair - suggests some decrease in ability to perceive 
color may have occurred during the veteran's period of 
military service.  

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran has deficient color perception, and if so, 
if it is related to his active military service.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Advise the veteran to submit copies 
of any evidence in his possession 
relevant to this claim.

2.  The veteran should be afforded the 
appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should render an opinion as 
to whether the veteran has deficient 
color perception and, if so, whether the 
veteran's diagnosed deficient color 
perception should be considered a 
congenital, developmental, or familial 
defect, or whether the deficient color 
perception was the result of some other 
causation.  

If the examiner determines that the 
deficient color perception is a 
disability which predated the veteran's 
service (i.e., congenital or 
developmental defect), he or she should 
then render an opinion as to whether the 
condition increased in severity during 
the veteran's time in service, and, if it 
did, whether or not the increase in 
severity was attributable to the natural 
progress of the disease.

If the examiner determines that the 
deficient color perception did not 
predate the veteran's service, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's deficient color 
perception either began during service or 
as a consequence of the veteran's 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


